Citation Nr: 1217973	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  97-02 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for major depression from January 27, 1995, through April 24, 2011.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU), prior to April 25, 2011.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


INTRODUCTION

The appellant had active service from April 1941 to November 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 1996 rating decision (increased rating) and an April 2002 rating decision (TDIU) of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In May 1997, the appellant and a witness testified before a Decision Review Officer in San Juan, Puerto Rico.  A transcript of that hearing is of record.

These matters were previously before the Board in April 2006 when the Board denied the appellant's claim for TDIU and granted the appellant an increased evaluation of 70 percent for major depression.  In a May 2006 decision, the RO effectuated the 70 percent evaluation.  The appellant appealed the April 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in October 2009, the Court vacated the Board's April 2006 decision and remanded the case to the Board to obtain a VA examination and for consideration of the appellant's claim under 38 C.F.R. § 4.16(c), which was in effect at the time he filed his claim.  In June 2010, the Board remanded the appellant's claim for development consistent with the Court's decision.  

The RO failed to comply with the Court's decision in that it failed to adjudicate the appellant's claim under the version of 38 C.F.R. § 4.16(c) as in effect prior to November 7, 1996.  The case was returned to the Board in November 2010.  Because the appellant's service-connected major depression must be considered under both the former version of 38 C.F.R. § 4.16(c), which authorizes a 100 percent schedular evaluation, and the current version of 38 C.F.R. § 4.16, which authorizes TDIU, the Board listed the appellant's claim as two separate issues.  In November 2010, the Board remanded the case.  

In a January 2012 rating decision, the VA Appeals Management Center (AMC) granted an increased rating of 100 percent for major depressive disorder, effective April 25, 2011.  In an April 2012 rating decision, the RO found that the appellant was not competent to handle disbursement of funds.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there has not been substantial compliance with the November 2010 Board remand.  The Court has stated that compliance by the Board or the Agency of Original Jurisdiction (AOJ) is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The claims folder does not reflect that the AMC substantially complied with the Board's directives set forth in November 2010 with regard to the instruction to adjudicate the claim under 38 C.F.R. § 4.16(c), as in effect prior to November 7, 1996.  The AMC must consider that prior to April 25, 2011, the appellant's sole service-connected disability was rated at 70 percent, and that if such service-connected major depression precluded him from securing or following a substantially gainful occupation, the appellant was entitled to a 100 percent schedular evaluation.  The AOJ considered whether the appellant was entitled to TDIU under the current 38 C.F.R. § 4.16 and whether the appellant was entitled to an increased rating for major depression prior to April 25, 2011, under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9434, as in effect from November 7, 1996.  However, the appellant was also entitled to AOJ consideration of whether his condition warranted a 100 percent schedular evaluation under the version of 38 C.F.R. § 4.16(c) as in effect prior to November 7, 1996.  The January 2012 supplemental statement of the case does not reflect that the AMC considered the version of 38 C.F.R. § 4.16(c) as in effect prior to November 7, 1996.  

In addition, the appellant was evaluated at an April 2011 VA examination.  The VA examiner found that the appellant had diagnoses of dementia, not otherwise specified, and major depressive disorder.  The VA examiner stated that dementia, not otherwise specified, and major depressive disorder were two different and distinct disorders not related to one another.  The VA examiner also opined that the appellant's mental conditions were actually fused.  They could not be separated.  The VA examiner found that the appellant's mental conditions precluded him from a gainful job.  The VA examiner noted that the appellant was not able to perform any gainful activity on account of mental conditions and indicated that the mental conditions were merged one within the other.  As noted above, the VA AMC granted an evaluation of 100 percent for major depressive disorder effective April 25, 2011, based on the April 2011 VA examination.  

For purposes of determining whether the appellant was unemployable due to his service-connected major depression, prior to April 25, 2011, the April 2011 VA examiner did not provide a rationale for her opinion that the appellant's mental conditions were fused and could not be separated.  The April 2011 VA examiner also noted that the two conditions were separate and distinct.  The August 2010 VA examiner had also found that the appellant's dementia was separate and distinct from his service-connected major depressive disorder.  Neither VA examiner indicated whether the appellant's service-connected major depression precluded him from securing and following a substantially gainful occupation prior to the date of the examination.  Another VA opinion would be helpful to determine whether the appellant's service-connected major depression precluded him from securing or following a substantially gainful occupation, irrespective of age and any non-service-connected disabilities, prior to April 25, 2011.  Additionally, as the April 2011 and August 2010 VA opinions appear to contain contradictory statements regarding whether the appellant's dementia symptoms could be distinguished from his major depression symptoms, another opinion with a rationale is necessary to determine whether the appellant's major depression symptoms could be distinguished from his dementia symptoms, prior to April 25, 2011.     

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA psychiatrist (other than the VA psychiatrists who provided the April 2011 and August 2010 opinions) to review the appellant's VA claims folder and provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the appellant's service-connected major depression, with consideration of all medications taken for such disability, and consistent with the appellant's education and occupational experience, irrespective of age and any non-service-connected disabilities, precluded him from securing or following a substantially gainful occupation, prior to April 25, 2011.

The VA psychiatrist should also provide an opinion as to whether the appellant's major depression symptoms could be distinguished from his dementia symptoms, prior to April 25, 2011.  The VA psychiatrist should consider the August 2010 and April 2011 VA examination reports.   

The VA psychiatrist is requested to provide thorough rationales for the opinions provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

2.  Thereafter, readjudicate the issues on appeal under the provisions of 38 C.F.R. § 4.16(c) as in effect prior to November 7, 1996, and under the current 38 C.F.R. § 4.16.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

